DETAILED ACTION
This is the Office action based on the 16598423 application filed October 10, 2019, and in response to applicant’s argument/remark filed on June 25, 2021.  Claims 1, 4-10, 12-18 and 22-24 are currently pending and have been considered below.  Applicant’s cancellation of claims 2-3, 11 and 19-21, and withdrawal of claims 12, 23 and 24 acknowledged.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June  has been entered.
 Claim Interpretations
Claim 1 recites “wherein the plasma chamber is separated from the processing chamber by a separation grid”.  According to Merriam-Webster dictionary, the term grid means “a        (1): a perforated or ridged metal plate used as a conductor in a storage battery
(2): an electrode consisting of a mesh or a spiral of fine wire in an electron tube
(3): a network of conductors for distribution of electric power
also : a network of radio or television stations
b:         a network of uniformly spaced horizontal and perpendicular lines (as for locating points on a map)
also : something resembling such a network”
 The specification discloses in paragraph 0038 “(t)he first grid plate 210 can have a first grid pattern having a plurality of holes.  The second grid plate 220 can have a second grid pattern having a plurality of holes”, but fails to define the term “grid”.  Therefore, for a broadest reasonable interpretation, the term “grid” will be interpreted as a structure comprising a plurality of holes. 
Claim Objections
Claim 1 objected to because of the following informalities:  the phrase “the high aspect ratio comprising…” on line 4 appears to contain a typographical error.   For the .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  --The term "high aspect ratio structure" is a relative term which renders the claim indefinite.  The term "high aspect ratio" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be clear the range of aspect ratio that is considered to be “high”.  For the purpose of examining it will be assumed that any structure may be considered to have a high aspect ratio. 
Claims 4-10, 13-18 and 22 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claims 1 and 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-10, 13-18 and 22 rejected under 35 U.S.C.103 as obvious over Zhang et al. (U.S. PGPub. No. 20180005886), hereinafter “Zhang”, in view of Shen et al. (U.S. PGPub. No. 20170365487), hereinafter “Shen”, Lee et al. (U.S. PGPub. No. 20140216498), hereinafter “Lee”, and Kim et al. (U.S. PGPub. No. 20160111298), hereinafter “Kim”:--Claims 1, 13: Zhang teaches a method of making a semiconductor device, comprisingforming a stack 205 comprising a silicon oxide, a silicon nitride, and a silicon oxide layer ([0079]), then forming a silicon nitride spacer layer 501 on the stack 205to form a structure  ([0085], Fig. 5);forming a mask 1001 including a functional layer on the structure, etching the structure through the mask to expose the silicon nitride spacer layer 501 (Fig. 10), then removing the mask including the functional layer ([0099], Fig. 11).4 , CH2F2 or CH3F ([0030]).--Claim 8:   Lee further teaches that the hydrogen-containing gas may be water vapor and the oxygen-containing gas may be oxygen (0029, 0031]).--Claim 9:   Lee further teaches that the process gas may comprise a carrier gas, such as nitrogen ([0030]).--Claim 10:  Lee further teaches that the process gas may comprise hydrogen ([0033]). --Claim 14:  Zhang further discloses that the substrate may comprise tungsten ([0128]). --Claim 15:   Lee further teaches that the mask is removed in about 20 minutes  ([0032]). --Claim 16:   Lee further teaches that the chamber pressure is less than about 20 Torr  ([0034]).--Claim 17:   Lee further teaches that the plasma may be generated by inductive couple plasma ([0029]) at about 1500-2000 W  ([0034]).--Claim 18:   Lee further teaches that the substrate is maintained at about 400°C ([0034]).--Claim 22: Lee further teaches that the etch rate may be increased by adjusting increasing the RF power and the pressure ([0038], Fig. 3A and 3B); therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations to obtain an etch rate about 1500 
Response to Arguments
Applicant's arguments filed June 25, 2021 have been fully considered as follows:--Regarding Applicant’s arguments that the previously cited prior arts do not teach the amended features, these arguments are persuasive, but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713